BIJUR, J.
Plaintiff sues for damages done to its showcase by defendant. It appeared that plaintiff had delivered a showcase to defendant to be repaired, that defendant repaired the same, but refused to redeliver it to plaintiff until defendant’s charges for repairs were paid. Thereupon, in a prior action, plaintiff sought to replevin the showcase. The testimony as to the prior action was given orally in the present suit, and the judgment is testified to have been “for plaintiff for the return of the property or its value, $50, subject to defendant’s special property or lien thereon for $15, defendant to retain property until the lien is paid.”
*410Appellant urges that this judgment was an adjudication to the effect that his services in repairing the chattel were worth $15, and consequently is equally determinative adversely to' plaintiff’s present claim that the services injured the chattel. This seems to me to be so evident as to‘ require nO’ discussion.
Judgment reversed, with $30 costs, and complaint dismissed, with costs. All concur.